DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. Applicant argues that the coils of Chen are not integrated on the multi-layer PCB with at least one of the input or output circuit the input circuit or the output circuit in Chen is formed in or on a semiconductor substrate which is different from the substrate in which the coils are disposed. Consequently, Applicant alleges that regardless of what is disclosed in Fouquet, Chen teaches away from having the coils integrated on the multi-layer PCB. Applicant concludes that Chen and Fouquet cannot be combined without rendering Chen inoperable. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The argument and the claimed invention are different. There is no recitation about the input circuit and/or output circuit is/are on the same substrate as the coils. In fact, the claims do not recite any input/output circuit at all. The input/output circuits is/are different from the coils, and the coils are clearly integrated on the substrate. Also, the device of Chen is an integrated system as a whole. The combination of embedded coils as taught by Fouquet to the device of Chen would not render Chen inoperable. Applicant gives no support for “Chen and Fouquet cannot be combined without rendering Chen inoperable” statement because there is none.
	While not necessarily agreeing with the Applicant’s argument/explanation with the drawings, the objection to the drawings are nonetheless withdrawn as the coupling elements are between layers 105 and 106.
	The 35 USC 112(b) rejection in the Office Action mailed on 12/15/2020 is hereby withdrawn as a result of the amendment filed on 03/15/2021.

Drawings
3.	The drawings received on 05/23/2018 are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PG. Pub. No. 2003/0042571 A1) in view of Fouquet et al. (U.S. PG. Pub. No. 2008/0278275 A1).
With respect to claim 1, Chen et al., hereinafter referred to as “Chen,” teaches an integrated system for signal and power transmission with galvanic isolation (FIG. 8), comprising:
an insulative layer (dielectric layer, not expressly shown, last sentence of para. [0054]) having a primary side (upper side) and a secondary side (lower side); and 
a planar signal transformer (transformer formed by coils L1 and L3, or coils L2 and L4) and a planar power transformer (the other of transformer formed by coils L1 and L3, or coils L2 and L4) disposed side by side on the insulative layer;
wherein the planar signal transformer comprises two signal coupling elements (coils L1 and L3, or coils L2 and L4) that are disposed on the primary and the secondary sides of the insulative layer respectively to transmit signal between the primary and the secondary sides of the insulative layer; 

wherein each of the two signal coupling elements and each of the corresponding side by side power coupling elements are embedded in the same at least one layer (paras. [0047], and [0054]-[0055]). Chen does not expressly of each of the two signal coupling elements and each of the corresponding side by side power coupling elements of the two power coupling elements are embedded a multi-layer printed circuit board.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURES 20-25), wherein
each of the two signal coupling elements (primary and secondary windings of transformer 318) and each of the corresponding side by side power coupling elements (primary and secondary windings of transformer 328) of the two power coupling elements are embedded in a multi-layer printed circuit board (paras. [0037], [0053], and [0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coupling elements embedded in the multi-layer printed circuit board as taught by Fouquet to the integrated system of Chen to facilitate manufacturing since disposing coils in a multilayer printed circuit board is known or conventional (para. [0037]) and or to protect the coupling elements from foreign objects, such as dust and moisture.
With respect to claim 2, Chen in view of Fouquet teaches the integrated system of claim 1, wherein the two signal coupling elements comprise a first primary winding and a first secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Chen, para. [0054], Fouquet, para. [0059]).
With respect to claim 4, Chen in view of Fouquet teaches the integrated system of claim 1, wherein the two power coupling elements comprise a second primary winding and a 
With respect to claim 7, Chen teaches the integrated system of claim 1. Chen does not expressly teach two electromagnetic shielding plates which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURE 20-25) comprising two electromagnetic shielding plates 504 and 505 (see FIGURE 26 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates as taught by Fouquet to the integrated system of Chen provide the required electromagnetic shielding (para. [0070]).
With respect to claim 11, Chen in view of Fouquet teaches the integrated system of claim 1, wherein the at least one layer of the multi-layer printed circuit board is discontinuous (Chen, para. [0047]).
With respect to claim 12, Chen in view of Fouquet teaches the integrated system of claim 1, wherein the insulative layer is also embedded in one layer of the multi-layer PCB (Fouquet, para. [0065]).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fouquet, as applied to claim 1 above, and further in view of Scholz (U.S. PG. Pub. No. 2014/0375411 A1).
With respect to claim 5, Chen in view of Fouquet teaches the integrated system of claim 1, wherein the planar power transformer further comprises two magnetic cores 404 and 
Scholz teaches an integrated system (e.g. Figs. 5 and 6), wherein the planar power transformer further comprises two magnetic cores 4a and 4b which are disposed on the primary and the secondary sides of the insulative layer respectively to cover the two power coupling elements 1 and 2 (paras. [0058] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core covering the coupling elements as taught by Scholz to the integrated system of Chen in view of Fouquet to further improve magnetic coupling between the coupling elements.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fouquet, as applied to claim 7 above, and further in view of Worthington (U.S. PG. Pub. No. 2013/0207767 A1).
With respect to claim 9, Chen in view of Fouquet teaches the integrated system of claim 7. Chen in view of Fouquet does not expressly teach the two electromagnetic shielding plates are embedded in two different layers of the multi-layer printed circuit board.
Worthington teaches an integrated system (e.g. FIGUREs 2-2A), wherein the two electromagnetic shielding plates 28 and 30 are embedded in two different layers of the multi-layer printed circuit board 32 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates embedded in the printed circuit board as taught by Worthington to the integrated system of Chen in view of Fouquet to improve magnetic coupling between the coupling elements (para. [0034]).

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837